United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-2717
                                  ___________

United States of America,              *
                                       *
            Appellee,                  * Appeal from the United States
                                       * District Court for the
      v.                               * Western District of Missouri.
                                       *
Terry R. Stamps,                       *      [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: December 10, 2002

                                 Filed: January 3, 2003
                                  ___________

Before BOWMAN, MORRIS SHEPPARD ARNOLD, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Terry R. Stamps challenges on appeal the sentence the District Court1 imposed
upon him after he pleaded guilty to five drug and firearms charges. Those charges
resulted from a January 2000 drug transaction with a confidential informant and the
subsequent search of Stamps's apartment. We affirm.




      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
       The Presentence Report prepared after Stamps's guilty plea recommended that
$5000 cash found in his apartment be converted into an equivalent quantity of
cocaine base (crack cocaine) for sentencing purposes. After the sentencing hearing,
the court found that the cash was indeed drug proceeds and that crack cocaine was the
appropriate illegal substance for purposes of conversion, notwithstanding that both
crack and marijuana were found during the search of Stamps's apartment. Stamps
challenges the determination that conversion was proper in his case. We review for
clear error and find none. See United States v. Perkins, 94 F.3d 429, 437 (8th Cir.
1996), cert. denied, 519 U.S. 1136 (1997).

       It is undisputed that Stamps sold crack cocaine from his apartment—as
evidenced by the controlled buy that led to the search of the apartment in the first
place—and that he kept the proceeds of such sales at the residence. The fruits of the
search of the apartment provide further evidence of Stamps's dealings: quantities of
crack cocaine and marijuana; an electronic scale; four firearms; and $5367 in cash,
which was found in close proximity to the drugs. Notwithstanding the sum of cash
in his apartment at the time of the search, Stamps had just over $350 in verifiable
income from 1996 through 2000. See id. at 438 (holding that the district court did not
commit clear error in converting a portion of the cash recovered during a search of
defendant's residence to a crack cocaine equivalent for sentencing purposes, where
defendant was unemployed, had minimal employment in the previous three years, and
was seen with cash and crack just before the search). The District Court did not err
in determining that a conversion was warranted under the United States Sentencing
Guidelines. Further, we see no error in the court's determination that the government
proved by a preponderance of the evidence that $5000 of the cash recovered was the
proceeds of Stamps's illegal sale of crack cocaine. See United States v. Atkins, 250
F.3d 1203, 1211 (8th Cir. 2001) (standard of review).

      The sentence is affirmed.



                                         -2-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -3-